Citation Nr: 0830427	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  05-29 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from November 1961 to December 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which denied the above claims.

A May 2005 written statement from the veteran reflects his 
request for dental treatment.  This claim is referred to the 
RO for appropriate consideration.  In an additional 
statement, dated in July 2007, the veteran expressed his 
desire to have his claim for service connection for a neck 
disorder more specifically described as a claim for service 
connection for injury to C5 and C7 of the upper spine.  As 
the currently identified claim would include injury to C5 and 
C7 and potentially additional injury to the cervical spine, 
the Board finds that the current characterization of the 
claim is more beneficial to the veteran, and the Board will 
therefore continue to identify this issue as entitlement to 
service connection for a neck disorder.  

While the veteran's July 2007 statement also seems to 
indicate that he no longer wishes to pursue a separate claim 
for service connection for a right shoulder disorder, the 
Board does not find this intention is clear from this and 
other statements from the veteran, and the Board will 
therefore continue to retain jurisdiction over this claim.  
The veteran is advised, however, that should he in fact wish 
to withdraw this claim, he or his representative should 
communicate this decision clearly in writing.  38 C.F.R. 
§ 20.204 (2007).

Finally, the Board would like to point out that the claims on 
appeal were filed in June 2004, and the Board cannot find a 
previous final denial as to either claim.  Therefore, these 
claims should continue to be considered on a de novo basis, 
and the veteran should be advised to disregard the RO's May 
2007 letter that notified the veteran of information that is 
applicable to new and material claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Board finds that the record contains some of the 
medical records from the veteran's Social Security 
Administration (SSA) disability claim file, it does not 
contain all of those records.  In addition, since one of the 
medical reports does reflect relevant medical history 
regarding the onset of neck and shoulder pain, the Board 
cannot conclude that the additional outstanding medical 
records contained within the veteran's SSA file are not 
relevant.  The duty to assist particularly applies to 
relevant evidence known to be in the possession of the 
Federal Government, such as VA, or Social Security records.  
See 38 C.F.R. § 3.159(c)(2) (2007).  Therefore, the RO must 
obtain all available records relating to the appellant's 
claim for Social Security disability benefits.

The record further reflects findings of mild degenerative 
changes in the lower cervical spine with spondylosis and disc 
narrowing in a June 1989 VA x-ray report, complaints of neck 
pain in a VA treatment record from June 1989, more current 
findings of joint osteoarthritis in a February 2002 SSA 
medical report, and complaints of intermittent pain in the 
right low-mid back to right side in a VA outpatient record 
from August 2006.  In addition, service medical records 
reflect that the veteran sustained severe head and facial 
injuries as a result of a May 1963 car accident in service, 
in which his head went into the windshield, which could have 
included at least some trauma to the cervical spine and/or 
right shoulder, and the veteran is capable of stating that he 
has experienced neck and right shoulder symptoms since the 
in-service accident.  Consequently, the Board further finds 
that the veteran should be furnished with an appropriate 
orthopedic examination to determine whether it is at least as 
likely as not that current disabilities of the neck and right 
shoulder are related to the veteran's in-service automobile 
accident in May of 1963.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional VA outpatient treatment 
records for the veteran, dated since 
April 2007.

2.  Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
disability benefits, including all 
medical records and copies of all 
decisions or adjudications.

3.  Schedule the veteran for VA 
orthopedic examination.  The claims 
folder should be provided to the doctor 
for review, and the doctor should 
indicate in his or her report that the 
claims folder has been reviewed.  

The doctor should provide an opinion as 
to whether it is at least as likely as 
not (probability of 50 percent or 
greater) that there is any current 
disability associated with the 
veteran's neck and right shoulder that 
had its onset during active service or 
is related to the automobile accident 
the veteran was involved in during 
service in May 1963.  

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


